Citation Nr: 1639445	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-22 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increase schedular rating for right foot pes planus rated as 20 percent disabling and left foot pes planus rated as 20 percent disabling.

2.  Entitlement to an extraschedular rating for bilateral pes planus.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from April 1961 to April 1965.

This matter comes before the Board of Veterans Appeals (Board) on appeal from June 2007 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York New York.  

In February 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge and a transcript of the hearing is of record.  

In May 2014, the Board remanded the appeal for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for an extraschedular rating for bilateral pes planus and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

With affording the Veteran the benefit of any doubt in this matter, the Board finds that he is entitled to a single 50 percent rating for his bilateral pes planus at all times during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for a single 50 percent rating for bilateral pes planus have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

While the claim for an increase schedular rating for pes planus was in remand status, the AMC in an October 2014 rating decision granted the Veteran separate 20 percent ratings for his right and left foot pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Tellingly, Diagnostic Code 5276 does not provide separate ratings for right and left foot pes planus.  Id.  Instead, Diagnostic Code 5276 provides a single 30 percent rating for severe bilateral pes planus and a single 50 percent rating for pronounced bilateral pes planus.  Id.  

Initially, the Board finds that it has no authority to issue a decision reducing the overall rating for the Veteran's bilateral pes planus even if a lower rating was warranted based on a review of the record on appeal.  The Board also finds that the Veteran is in no way at fault in the creation of this procedural error.  Under these circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board finds that his bilateral pes planus is entitled to a single 50 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276, at all times during the pendency of the appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A single 50 percent rating for bilaterally pes planus is granted at all times during the pendency of the appeal.



REMAND

As to the claim for a TDIU, the Board notes that the Veteran in May 2010, June 2010, and September 2010 filed with the RO VA Forms 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The Veteran is June 2010 also filed with the RO a statement that listed his post-1958 employment.  However, in none of the above records did the Veteran provide VA with a detailed statement regarding the duties required by each of his employments so the Board can evaluate how, if any, his service-connected disabilities interfere with employment or his income for each year so the Board can evaluate his substantial gainful employment.  38 C.F.R. § 4.16 (2015).  Therefore, the Board finds that a remand to obtain this needed evidence is required.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Given the existing record, the Board finds that the claim for an extraschedular rating for bilateral pes planus needs to be remanded to obtain an opinion from the Director, Compensation Services.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

On remand, the AOJ should obtain and associate with the claims file any outstanding and relevant VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

2.  Associate with the claims file all of the Veteran's post-July 2014 treatment records held by the Albany VA Medical Center.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of the claimant's pes planus as well as his other service connected disabilities, including all problems they cause with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Ask the Veteran to provide VA with a detailed statement regarding his employment history which statement includes the duties required by each of his employments and his income for each year.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Obtain opinion from the Director, Compensation Services as to whether the criteria for an extraschedular rating have been met for the Veteran's bilateral pes planus.

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the October 2014 SSOC.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


